Case 20-14201-pmm        Doc 98    Filed 06/29/21 Entered 06/29/21 13:05:00          Desc Main
                                  Document      Page 1 of 3



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: Larry Lee Wisser aka Larry L. Wisser aka
Larry Wisser                                                         CHAPTER 12
       Cathleen Rachel Wisser aka Cathleen R.
Wisser aka Cathleen Wisser
                            Debtor(s)

United States of America, acting through the Farm                 NO. 20-14201 PMM
Service Agency, U.S. Department of Agriculture
                              Movant
               vs.

Larry Lee Wisser aka Larry L. Wisser aka Larry
Wisser
Cathleen Rachel Wisser aka Cathleen R. Wisser
aka Cathleen Wisser
                            Debtor(s)

Scott F. Waterman
                             Trustee

                               CERTIFICATE OF SERVICE
       I, Rebecca A. Solarz, Esq., attorney for Movant, do hereby certify that I caused true and

correct copies of the Order Granting Motion to Expedite and Scheduling Expedited Hearing on

Movant’s Motion to Quash Subpoenas and the Motion to Quash Subpoenas on below parties via e-

mail on June 29, 2021:

New Tripoli Bank
JACK M. SEITZ
Lesavoy Butz & Seitz LLC
1620 Pond Road
Suite 200
Allentown, PA 18104-2255

Northwest Bank, successor to Union Community Bank
CHARLES N. SHURR, JR.
Kozloff Stoudt
2640 Westview Drive
Wyomissing, PA 19610
Case 20-14201-pmm        Doc 98      Filed 06/29/21 Entered 06/29/21 13:05:00             Desc Main
                                    Document      Page 2 of 3



Northwestern Lehigh School District and Weisenberg Township
JAMES RANDOLPH WOOD
Portnoff Law Associates, Ltd.
2700 Horizon Drive
Suite 100
King of Prussia, PA 19406

United States Trustee
Office of United States Trustee
200 Chestnut Street
Suite 502
Philadelphia, PA 19106

SCOTT F. WATERMAN (Chapter 12)
Scott Waterman Chapter 12 Trustee
2901 St Lawrence Avenue
Suite 100
Reading, PA 19606

Weisenberg Township
c/o Portnoff Law Associates, Ltd.
P.O. Box 3020
Norristown, PA 19404

LEHIGH COUNTY TAX CLAIM BUREAU
17 S. 7th St.
Room 120
Allentown, PA 18101

       I further certify that, pursuant to the Order granting Movant’s Request to Expedite, I notified

Debtors of the Motion to Quash via telephone at approximately 10:23 AM on June 29, 2021.

       I further certify that true and correct copies of the Order Granting Motion to Expedite and

Scheduling Expedited Hearing on Movant’s Motion to Quash Subpoenas and the Motion to Quash

Subpoenas have been mailed by first class mail to the below parties on June 29, 2021:

Larry Lee Wisser aka Larry L. Wisser aka Larry Wisser
8149 Bausch Road
New Tripoli, PA 18066

Cathleen Rachel Wisser aka Cathleen R. Wisser aka Cathleen Wisser
8149 Bausch Road
New Tripoli, PA 18066
Case 20-14201-pmm             Doc 98      Filed 06/29/21 Entered 06/29/21 13:05:00                     Desc Main
                                         Document      Page 3 of 3



Pennsylvania Department of Revenue1
Bankruptcy Division, PO Box 280946
Harrisburg PA 17128-0946


Date: June 29, 2021
                                                          /s/ Rebecca A. Solarz, Esq.
                                                          _________________________________
                                                          Rebecca A. Solarz, Esquire
                                                          KML Law Group, P.C.
                                                          701 Market Street, Suite 5000
                                                          Philadelphia, PA 19106-1532
                                                          Phone: (215) 627-1322 Fax: (215) 627-7734
                                                     Attorneys for Movant/Applicant




1
  Movant is unable to locate either an email or fax number to notify Creditor by either of those methods, so Movant
is serving Creditor by regular mail in order to substantially comply with this Court’s Order.
